OPINION OF THE COURT
Eugene M. Hanofee, J.
The petitioner has moved this court for an order pursuant to CPLR 5525 (subd [c]) for the settlement of a transcript of a custody proceeding over which this court presided. The respondent does not object to the contents of the transcript. It is the respondent’s contention that due to the fact that the transcript was not prepared by the official court reporter, it is not a proper record on appeal.
The court has not been provided with a copy of the transcript in question. The court understands that the transcript was prepared by a private court reporting service whose agent was present in the courtroom during the custody proceeding. There is no question that prior to the custody proceeding being commenced, there was a discussion between the attorneys for the respective parties and the court regarding the presence of Pamela S. Boyd, a private stenographic reporter, in the courtroom. At that time it was understood that Miss Boyd was there at the request of Stuart Glass, Esq., so that he could be provided, if he so wished, with a copy of a transcript of the court proceeding, in advance, for later use in the proceeding being litigated. It was further understood that Helen Kroeger, who was also present in court, is this court’s official *487court reporter and has complied with all requirements as required by the Judiciary Law and court administration. Helen Kroeger, in performance of her duties, marked all the exhibits and indicated what exhibits were introduced into evidence during the course of the proceeding. The court is of the opinion that it was understood by the attorneys prior to the custody proceeding being commenced, that Helen Kroeger was the official court reporter for all purposes. The court system in the State of New York, in its administration, provides the courts of record, of which the Family Court is one, with official court reporters to insure that an accurate transcript of the proceedings is kept. This court is of the opinion that the record on appeal must be prepared by the court’s official court reporter.
Accordingly, the motion is denied.